Exhibit 10.23.2

FIRST AMENDMENT TO
SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is made and entered into as of the __26___ day of __July____, 2011,
by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited
partnership (hereinafter referred to as "Borrower"), CBL & ASSOCIATES
PROPERTIES, INC., a Delaware corporation (hereinafter referred to as the
"Parent"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, U.S. BANK NATIONAL ASSOCIATION, a national banking association,
EUROHYPO AG, NEW YORK BRANCH, a German banking corporation (assignee of
CommerzBank AG, New York and Grand Cayman Branches), PNC BANK, NATIONAL
ASSOCIATION, a national banking association, KEYBANK NATIONAL ASSOCIATION, a
national banking association, BANK OF AMERICA, NATIONAL ASSOCIATION, a national
banking association, UNION BANK, N.A., a national banking association, JPMORGAN
CHASE BANK, N.A., a national banking association (assignee of Aareal Capital
Corporation), ROYAL BANK OF CANADA, a _______________, and BRANCH BANKING &
TRUST CO., a _______________(hereinafter referred to individually as a "Lender"
and collectively as the "Lenders") and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as contractual representative of the Lenders (in
such capacity, the "Agent").
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Parent, Lenders and Agent entered into that certain Seventh
Amended and Restated Credit Agreement dated as of September 28, 2009 (the
"Credit Agreement"), pursuant to which the Lenders agreed to extend to Borrower
a revolving credit facility (the "Credit Facility") in the aggregate principal
amount of up to Five Hundred Twenty-Five Million and No/100 Dollars
($525,000,000.00) at any one time outstanding; and
 
WHEREAS, Borrower, Parent, Lenders and Agent desire to modify and amend the
Credit Agreement in order to modify certain financial covenants set forth in the
Credit Agreement and for the other purposes set forth herein, as more
particularly set forth herein.
 
NOW THEREFORE, for and in consideration of the premises, for Ten and No/100
Dollars ($10.00) in hand paid by the parties to each other, and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Borrower, Parent, Lenders, and Agent, Borrower, Parent,
Lenders and Agent do hereby covenant and agree as follows:
 
1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.
 
2. Adjusted Asset Value.  The first paragraph of the definition of "Adjusted
Asset Value" contained in Section 1.1 of the Credit Agreement, which did read:
 
""Adjusted Asset Value" means, as of a given date, the sum of EBITDA
attributable to malls, power centers and all other assets for the trailing 4
quarters most recently ended, divided by (x) prior to December 31, 2011,
 
 
 
 

--------------------------------------------------------------------------------

 
 
seven percent (7%), or (y) from and after December 31, 2011, eight percent
(8%).  In determining Adjusted Asset Value:"
 
is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:
 
""Adjusted Asset Value" means, as of a given date, the sum of EBITDA
attributable to malls, power centers and all other assets for the trailing 4
quarters most recently ended, divided by seven and one-half percent (7.5%).  In
determining Adjusted Asset Value:"
 
3. Applicable Margin.  The chart contained in the definition of "Applicable
Margin" contained in Section 1.1 of the Credit Agreement, which did read:
 
"
Level
Ratio of Total
Liabilities to Gross
Asset Value
 
Applicable Margin
   
1
Less than 0.50 to 1.00
3.25%
   
2
Greater than or equal to 0.50 to1.00 but less than 0.55 to 1.00
3.75%
   
3
Greater than or equal to 0.55 to1.00 but less than 0.60 to 1.00
4.00%
   
4
Greater than or equal to 0.60 to 1.00
4.25%
"



is hereby deleted in its entirety, and the following chart is hereby inserted in
lieu thereof:
 
"
Level
Ratio of Total
Liabilities to Gross
Asset Value
 
Applicable Margin
   
1
Less than 0.50 to 1.00
2.00%
   
2
Greater than or equal to 0.50 to1.00 but less than 0.55 to 1.00
2.50%
   
3
Greater than or equal to 0.55 to1.00 but less than 0.60 to 1.00
2.75%
   
4
Greater than or equal to 0.60 to 1.00
3.00%
"



 
2

--------------------------------------------------------------------------------

 
Accordingly, the parties acknowledge and agree that from and after the date
hereof the Applicable Margin shall be 2.75%, based on Borrower's Ratio of Total
Liabilities to Gross Asset Value, as of the date hereof, being greater than or
equal to 0.55 to 1.00 but less than 0.6 to 1.00 (with the Applicable Margin to
adjust from time to time from and after the date hereof in accordance with the
Credit Agreement).


4. LIBOR.  The definition of "LIBOR" contained in Section 1.1 of the Credit
Agreement is hereby amended by deleting the clause "; provided, however, LIBOR
shall not be less than one and one-half percent (1.50%)" therefrom.
 
5. Loan Party.
 
(a)           The definition of Loan Party is hereby amended by adding the
following as the third sentence thereof:
 
"For purposes of clarity, any Person which is a Loan Party solely by virtue of
having guaranteed all or a portion of the Obligations and/or having pledged
Collateral to secure all or a portion of the obligations shall cease to be a
Loan Party upon the release of all of such Collateral and/or the release of such
Person from all of its obligations under such guaranty."
 
(b)           As of the date of this First Amendment, the Loan Parties, in
addition to Borrower, are the Persons listed on Schedule 1.1 attached hereto.
 
6. Maturity Date.
 
(a)           The definition of "Maturity Date" contained in Section 1.1 of the
Credit Agreement, which did read:
 
""Maturity Date" means February 26, 2012, as such date may be extended pursuant
to Section 2.12."
 
is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:
 
""Maturity Date" means February 26, 2014, as such date may be extended pursuant
to Section 2.12."
 
(b)           Borrower shall continue to have the right to an extension of the
Maturity Date pursuant to, and subject to satisfaction of the conditions set
forth in, Section 2.12 of the Credit Agreement.
 
(c)           Section 3.5(d) of the Credit Agreement is hereby amended by
deleting the words and figures "0.35 percent (0.35%)" therefrom and inserting
the words and figures "0.25 percent (0.25%)" in lieu thereof.
 
7. Accordion; Increase in Commitments.
 
(a)           The following Section 2.16 is hereby inserted immediately
following Section 2.15 of the Credit Agreement:
 
 
3

--------------------------------------------------------------------------------

 
Section 2.16.  Increase in Commitments.


The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing notice to the Agent; provided, however, that
after giving effect to any such increases the aggregate amount of the
Commitments shall not exceed $625,000,000.  Each such increase in the
Commitments must be an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.  The Agent shall promptly notify each
Lender of any such request.  No Lender shall be obligated in any way whatsoever
to increase its Commitment.  If a new Lender becomes a party to this Agreement,
or if any existing Lender agrees to increase its Commitment, such Lender shall
on the date it becomes a Lender hereunder (or in the case of an existing Lender,
increases its Commitment) (and as a condition thereto) purchase from the other
Lenders its Commitment Percentage (determined with respect to the Lenders’
relative Commitments and after giving effect to the increase of Commitments) of
any outstanding Loans, by making available to the Agent for the account of such
other Lenders, in same day funds, an amount equal to the sum of (A) the portion
of the outstanding principal amount of such Loans to be purchased by such Lender
plus (B) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of such Loans.  The Borrower shall pay to the
Lenders amounts payable, if any, to such Lenders under Section 5.4. as a result
of the prepayment of any such Loans.  No increase of the Commitments may be
effected under this Section unless (x) no Default or Event of Default is in
existence on the effective date of such increase, (y) the Borrower can
demonstrate to the reasonable satisfaction of the Agent that, after giving
effect to such increase, the Borrower will be in compliance with Section 10.1.
and (z) all representations and warranties made or deemed made by the Borrower,
any other Loan Party or the Parent, in any Loan Document to which such Person is
a party are (and will be) materially true and correct on the effective date of
such increase except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted hereunder.  In connection with any increase in the aggregate amount of
the Commitments pursuant to this Section (a) any Lender becoming a party hereto
shall execute such documents and agreements as the Agent may reasonably request,
(b) the Agent shall make appropriate arrangements so that the Borrower executes
and delivers (which the Borrower agrees to do) a new or replacement Note, as
appropriate, in favor of each new Lender, and any existing Lender increasing its
Commitment, in the amount of such Lender’s Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of Commitments
and (c) the Borrower shall, and shall cause each Subsidiary that owns any
Collateral Property, to execute such documents, instruments
 
 
4

--------------------------------------------------------------------------------

 
and agreements as the Agent may reasonably deem necessary or appropriate to
preserve, protect, or maintain the priority of, any Lien purported to be granted
under any of the Collateral Documents.
 
(b)           The following definition is inserted in Section 1.1 immediately
after the definition of "Commitment":
 
""Commitment Percentage" as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder."
 
8. Litigation.  Borrower warrants and represents that Schedule 7.1(i) attached
to the Credit Agreement is true, accurate and complete as of the date hereof.
 
9. Conditions Precedent.  Subject to the other terms and conditions hereof, this
Amendment shall not become effective until the Agent shall have received each of
the following instruments, documents or agreements, each in form and substance
satisfactory to the Agent:
 
(a)           counterparts of this Amendment duly executed and delivered by
Borrower, Parent, Agent and each of the Lenders;
 
(b)           Acknowledgements and Consents executed by the Parent and each
Guarantor (collectively, the "Guarantor Consents"), consenting to this Amendment
and the transactions contemplated hereby;
 
(c)           amendments to each Security Deed (collectively, the "Security Deed
Amendments"), to reflect the extension of the Maturity Date;
 
(d)           a certificate of the Secretary of CBL Holdings I, Inc. dated as of
the date hereof certifying that, except as stated therein, (i) the Certificate
of Incorporation and By-laws of CBL Holdings I, Inc. have not been modified
since September 28, 2009; (ii) the Partnership Agreement and Certificate of
Limited Partnership of Borrower have not been modified since September 28, 2009;
(iii) attached thereto is a true and complete copy of Resolutions adopted by the
Board of Directors of CBL Holdings I, Inc., authorizing the execution and
delivery on behalf of Borrower of this Amendment and the other instruments,
documents or agreements executed and delivered by or on behalf of Borrower in
connection herewith (all such instruments, documents or agreements executed and
delivered in connection herewith by or on behalf of CBL Holdings I, Inc. or
Borrower are hereinafter collectively referred to as the "Borrower Amendment
Documents"); and (iv) as to the incumbency and genuineness of the signatures of
the officers of CBL Holdings I, Inc. executing the Borrower Amendment Documents
to which CBL Holdings I, Inc. or Borrower is a party;
 
(e)           a certificate of the Secretary of CBL Holdings I, Inc. dated as of
the date hereof certifying that, except as stated therein, (i) the Partnership
Agreements, Certificates of Limited Partnership, Articles of Incorporation,
Articles of Organization, Bylaws and other organizational documents of each Loan
Party owning a Collateral Property have not been modified since September 28,
2009; (ii) attached thereto is a true
 
 
5

--------------------------------------------------------------------------------

 
    and complete copy of Resolutions adopted by the Board of Directors of CBL
Holdings I, Inc., authorizing the execution and delivery on behalf of each Loan
Party owning a Collateral Property, the Security Deed Amendments, Guarantor
Consents and the other instruments, documents or agreements executed and
delivered by or on behalf of such Loan Parties in connection herewith (all such
instruments, documents or agreements executed and delivered in connection
herewith by or on behalf of CBL Holdings I, Inc. or any Loan Party are
hereinafter collectively referred to as the "Loan Party Amendment Documents");
and (iii) as to the incumbency and genuineness of the signatures of the officers
of CBL Holdings I, Inc. executing the Loan Party Amendment Documents to which
any Loan Party is a party;
 
(f)           a certificate of the Secretary of CBL & Associates Properties,
Inc. dated as of the date hereof certifying that, except as stated therein,
(i) the Certificate of Incorporation and By-laws of CBL & Associates Properties,
Inc. have not been modified since September 28, 2009 (or attaching copies of any
such amendments); (ii) attached thereto is a true and complete copy of
Resolutions adopted by the Board of Directors of CBL & Associates Properties,
Inc., authorizing the execution and delivery on behalf of CBL & Associates
Properties, Inc. of this Amendment and the other instruments, documents or
agreements executed and delivered by CBL & Associates Properties, Inc. in
connection herewith (all such instruments, documents or agreements executed and
delivered in connection herewith by or on behalf of CBL Holdings I, Inc.,
Borrower or any Subpartnership are hereinafter collectively referred to as the
"Properties Amendment Documents"); and (iii) as to the incumbency and
genuineness of the signatures of the officers of CBL & Associates Properties,
Inc. executing the Properties Amendment Documents to which CBL & Associates
Properties, Inc. is a party;
 
(g)           the opinions of Borrower's counsel, addressed to Agent and each
Lender and satisfactory in form and substance to Agent, covering such matters
relating to the transaction contemplated by this Amendment as Agent may
reasonably request; and
 
(h)           payment to Agent, for the benefit of Lenders, of all fees due in
connection with this Amendment.
 
Upon fulfillment of the foregoing conditions precedent, this Amendment shall
become effective as of the date hereof.
 
10. Representations and Warranties; No Default.  Borrower hereby represents and
warrants to the Agent and the Lenders that:
 
(a)           all of Borrower's representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of Borrower's execution of this
Amendment except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted hereunder;
 
 
6

--------------------------------------------------------------------------------

 
(b)           no Default or Event of Default has occurred and is continuing as
of the date of Borrower's execution of this Amendment under any Loan Document;
 
(c)           Borrower and Parent have the power and authority to enter into
this Amendment and to perform all of its obligations hereunder;
 
(d)           the execution, delivery and performance of this Amendment by
Borrower and Parent have been duly authorized by all necessary corporate,
partnership or other action;
 
(e)           the execution and delivery of this Amendment and performance
thereof by Borrower and Parent does not and will not violate the Partnership
Agreements or other organizational documents of Borrower or Parent or the
Certificate of Incorporation, By-laws or other organizational documents of CBL
Holdings I, Inc. and does not and will not violate or conflict with any law,
order, writ, injunction, or decree of any court, administrative agency or other
governmental authority applicable to Borrower, Parent, CBL Holdings I, Inc., or
their respective properties; and
 
(f)           this Amendment, the Security Deed Amendments, the Guarantor
Consents, and all other documents executed in connection herewith, constitute
legal, valid and binding obligations of the parties thereto, in accordance with
the respective terms thereof, subject to bankruptcy, insolvency and similar laws
of general application affecting the rights and remedies of creditors and, with
respect to the availability of the remedies of specific enforcement, subject to
the discretion of the court before which any proceeding therefor may be brought.
 
11. Expenses.  Borrower agrees to pay, immediately upon demand by the Agent, all
reasonable costs, expenses, fees and other charges and expenses actually
incurred by the Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment, the Borrower Amendment Documents, the Loan Party
Amendment Documents, and the Properties Amendment Documents.
 
12. Defaults Hereunder.  The breach of any representation, warranty or covenant
contained herein or in any document executed in connection herewith, or the
failure to observe or comply with any term or agreement contained herein shall
constitute a Default or Event of Default under the Credit Agreement (subject to
any applicable cure period set forth in the Credit Agreement) and the Agent and
the Lenders shall be entitled to exercise all rights and remedies they may have
under the Credit Agreement, any other documents executed in connection therewith
and applicable law.
 
13. References.  All references in the Credit Agreement and the Loan Documents
to the Credit Agreement shall hereafter be deemed to be references to the Credit
Agreement as amended hereby and as the same may hereafter be amended from time
to time.
 
14. Limitation of Agreement.  Except as especially set forth herein, this
Amendment shall not be deemed to waive, amend or modify any term or condition of
the Credit Agreement, each of which is hereby ratified and reaffirmed and which
shall remain in full force and effect, nor to serve as a consent to any matter
prohibited by the terms and conditions thereof.
 
 
7

--------------------------------------------------------------------------------

 
15. Counterparts.  To facilitate execution, this Amendment may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signature thereon and thereafter attached to another counterpart identical
thereto having attached to it additional signature pages.
 
16. Further Assurances.  Borrower agrees to take such further action as the
Agent or the Lenders shall reasonably request in connection herewith to evidence
the amendments herein contained to the Credit Agreement.
 
17. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the successors and permitted assigns of the parties hereto.
 
18. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Georgia, without regard to principles
of conflicts of law.
 
[Signatures Begin on Following Page]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Seventh Amended and Restated Credit Agreement to be executed by their authorized
officers all as of the day and year first above written.
 

BORROWER:       CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited
partnership        By:
CBL Holdings I, Inc., a Delaware corporation, its sole general partner
        By:   /s/ John N. Foy   Name:   John N. Foy   Title: 
Vice Chairman of the Board
and Chief Financial Officer

 
 

PARENT:       CBL & ASSOCIATES PROPERTIES, INC., a Delaware corporation, solely
for the limited purposes set forth in Section 13.22 of the Credit Agreement.    
   By:
CBL Holdings I, Inc., a Delaware corporation, its sole general partner
        By:   /s/ John N. Foy   Name:   John N. Foy   Title: 
Vice Chairman of the Board
and Chirf Financial Officer

 








[Signatures Continued on Following Page]



 

 
 
9

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
     By:  /s/ Kerry Richards  Name:  Kerry Richards  Title:  Vice President

                                            
























[Signatures Continued on Following Page]

 

 
 
10

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]


 
U.S. BANK NATIONAL ASSOCIATION
     By:  /s/ Christopher Morrissey  Name:  Christopher Morrissey  Title:
 Assistant Vice-President

                                            























[Signatures Continued on Following Page]

 

 
 
11

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]
 
 
EUROHYPO AG, NEW YORK BRANCH
     By:  /s/ Jo Hastings  Name:  Jo Hastings  Title:  Vice President        
 By:  /s/ John Hayes  Name:  John Hayes  Title:  Director





















[Signatures Continued on Following Page]

2273964v6
 

 
 
12

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]


 
PNC BANK, NATIONAL ASSOCIATION
     By:  /s/ Andrew T. White  Name:  Andrew T. White  Title:  Senior Vice
President



 
















[Signatures Continued on Following Page]

 

 
 
13

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]


 
KEYBANK NATIONAL ASSOCIATION
     By:  /s/ Michael P. Szuba  Name:  Michael P. Szuba  Title:  Vice President

                                            



















[Signatures Continued on Following Page]

2273964v6
 

 
 
14

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]


 
BANK OF AMERICA, NATIONAL ASSOCIATION
     By:  /s/ Dawson W. Granade  Name:  Dawson W. Granade  Title:  Senior Vice
President




















 [Signatures Continued on Following Page]

 

 
 
15

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]


 
UNION BANK N.A.
     By:  /s/ Robert J. Ryan, Jr.  Name:  Robert J. Ryan, Jr.  Title:  Vice
President





















[Signatures Continued on Following Page]

2273964v6
 

 
 
16

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]


 
JPMORGAN CHASE BANK, N.A.
     By:  /s/ Elizabeth R. Johnson  Name:  Elizabeth R. Johnson  Title:  Vice
President



















[Signatures Continued on Following Page]

 

 
 
17

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]
 
 
ROYAL BANK OF CANADA
     By:  /s/ Juan Flores  Name:  Juan Flores  Title:  Authorized Signatory















[Signatures Continued on Following Page]

2273964v6
 

 
 
18

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Seventh Amended and Restated Credit
Agreement]


 
 
BRANCH BANKING & TRUST CO.
     By:  /s/ Ahaz A. Armstrong  Name:  Ahaz A. Armstrong  Title:  Assistant
Vice President





















[End of Signatures]

 

 
 
19

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


List of Loan Parties in Addition to Borrower




CBL Holdings I, Inc., a Delaware corporation
CBL & Associates Properties, Inc., a Delaware corporation
Georgia Square Partnership, a Georgia limited partnership
Georgia Square Associates, Ltd., a Georgia limited partnership
POM-College Station, LLC, a Texas limited liability company
College Station Partners, Ltd., a Texas limited partnership
Turtle Creek Limited Partnership
CBL RM-Waco, LLC, a Texas limited liability company
Frontier Mall Associates Limited Partnership, a Wyoming limited partnership
Madison Square Associates, Ltd., an Alabama limited partnership
Madison Plaza Associates, Ltd., an Alabama limited partnership
CBL SM-Brownsville, LLC, a Texas limited liability company
Harford Mall Business Trust, a Maryland business trust
River Ridge Mall, LLC, a Virginia limited liability company
Bonita Lakes Mall Limited Partnership, a Mississippi limited partnership
CBL/Low Limited Partnership, a Wyoming limited partnership



